Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-10, 12-16, and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art searched and made of record fails to anticipate or make obvious the claimed invention.  Specifically, the prior art searched and made of record fails to teach the amended limitation(s) in the independent claims in combination with the other elements of the independent claims.  Further, the amended limitation(s) in the independent claims in combination with the other elements of the independent claims provides a scope that is beyond the abstract and are significantly more than a generic computer implementation of an otherwise abstract process.

The prior art made of record is considered pertinent to applicant's disclosure but fails to anticipate or make obvious the claimed invention.
Zinar et al. (U.S. Pre-Grant Publication No. 2014/0236907) teaches selecting candidate records for deduplication from a table based on an inverse index for each field of the table and traversing the inverse indices in accordance with a flexible user-defined policy to identify candidate records for deduplication.
Bess et al. (U.S. Pre-Grant Publication No. 2014/0244300) teaches using inverted indices for maintaining a master patient index database and deduplicating each individual’s legacy healthcare records.
Gollapudi (U.S. Pre-Grant Publication No. 2007/0005589) teaches automatically classifying documents in a collection into clusters based on the similarities between documents, automatically classifying new documents into the right clusters, and comparing two documents, in which a fingerprint or sketch of each document is computed.
Gomes et al. (U.S. Patent No. 6,615,209) teaches an improved duplicate detection technique that uses query-relevant information to limit the portion(s) of documents to be compared for similarity is described.  Before comparing two documents for similarity, the content of these documents may be condensed based on the query.  In one embodiment, query-relevant information or text (also referred to as "snippets") is extracted from the documents and only the extracted snippets, rather than the entire documents, are compared for purposes of determining similarity.
Tong (U.S. Patent No. 7,734,627) teaches detecting similar or near duplicate occurrences of a document.  The similarity detector determines similarity of documents by characterizing the documents as clusters each made up of a set of term entries, such as pairs of terms.  A pair of terms, for example, indicates that the first term of the pair occurs before the second term of the pair in the underlying document.  Another document that has a threshold level of term entries in common with a cluster is considered similar to the document characterized by the cluster.
Non-Patent Literature Uwamahoro et al., "Efficient Algorithm for Near Duplicate Documents Detection", March 2013, International Journal of Computer Sciences Issues, Vol. 10 Issue 2, No. 2 (Year: 2013) teaches identifying duplicates or near duplicate documents in a set of documents using an algorithm based on word position which provides a reduced candidate size to search in and increases efficiency and effectiveness for partial documents relevance.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195.  The examiner can normally be reached on Monday-Friday 9:30am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.F.M/Examiner, Art Unit 2154                                                                                                                                                                                                        4/20/2022

/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154